


Exhibit 10.32






FOURTH OMNIBUS AMENDMENT TO
LOAN DOCUMENTS


by and among


FIRST STATES INVESTORS 5000A, LLC
AMERICAN FINANCIAL REALTY TRUST
FIRST STATES GROUP, L.P., and
FIRST STATES MANAGEMENT CORP., L.P., each
having an address at
1725 The Fairway
Jenkintown, Pennsylvania 19046




LaSalle Bank National Association, as Trustee for GMAC Commercial Mortgage
Securities, Inc. Mortgage Pass-Through Certificates Series 2003-C3
having an address at
135 LaSalle Street, Chicago, IL 60603




and
PNC BANK, NATIONAL ASSOCIATION
having an address at
Two PNC Plaza, 31 st Floor, 620 Liberty Avenue, Pittsburgh, Pennsylvania 15222







--------------------------------------------------------------------------------




This FOURTH OMNIBUS AMENDMENT TO LOAN DOCUMENTS, dated as of June 30,2006 (this
“Agreement”), is by and among FIRST STATES INVESTORS 5000A, LLC, a Delaware
limited liability company (together with its successors and assigns,
“Borrower”), AMERICAN FINANCIAL REALTY TRUST, a Maryland real estate investment
trust (together with its successors and assigns, “AFR”), FIRST STATES GROUP,
L.P., a Delaware limited partnership (together with its successors and assigns,
“FSG”); AFR and FSG are each referred to herein as a Guarantor and collectively
as the “Guarantors”), FIRST STATES MANAGEMENT CORP., L.P., a Delaware limited
partnership (together with its successors and assigns, “Manager”), each having a
principal place of business and chief executive office c/o First States Group,
L.P., 1725 The Fairway, Jenkintown, Pennsylvania 19046, PNC BANK, NATIONAL
ASSOCIATION, having an address at Two PNC Plaza, 31st Floor, 620 Liberty Avenue,
Pittsburgh, Pennsylvania 15222 (together with its successors and assigns, “Cash
Management Bank”) and LaSalle Bank National Association, as trustee under the
Pooling and Servicing Agreement dated December 1, 2003, for GMAC Commercial
Mortgage Securities, Inc. Mortgage Pass-Through Certificates Series 2003-C3 in
its capacity as the A1 Noteholder (as defined in the Intercreditor Agreements,
defined below) for the benefit of the holders of the Notes in accordance with
the terms of the Intercreditor Agreements, having an office at 135 LaSalle
Street, Chicago, IL 60603 (together with all successors and assigns, as
“Lender”).
W I T N E S S E T H


A.German American Capital Corporation (“Original Lender”) made a loan to
Borrower in the original principal amount of $400,000,000.00 (the “Original
Loan”) pursuant to the terms and conditions of that certain Loan and Security
Agreement, dated as of June 30, 2003 between Borrower and Original Lender (the
“First Original Loan Agreement”) .
B.The Original Loan was evidenced by that certain Note, dated as of June 30,
2003 (the “First Original Note”).





1

--------------------------------------------------------------------------------




C.On October I, 2003, the Original Lender increased the amount of the First
Original Note to $440,000,000.00 (the Original Loan, as increased, is
hereinafter referred to as the “Loan”), pursuant to the terms and conditions of
that certain Amended and Restated Loan and Security Agreement by and between
Borrower and Original Lender (the First Original Loan Agreement, as amended, is
hereinafter referred to as the “Original Loan Agreement”). The First Original
Note was amended by that certain Consolidated Amended and Restated Note, dated
as of October 1,2003 (the First Original Note, as amended, is hereinafter
referred to as the “Original Note”) made by Borrower in favor of Original
Lender.
D.Pursuant to Section 5.1.11 of the Original Loan Agreement, Borrower and
Original Lender severed the Original Note into seven (7) substitute promissory
notes in an aggregate principal amount equal to the amount of the Loan.
E.The Loan is currently evidenced by (I) that certain Promissory Note Al dated
as of December 1, 2003, from Borrower to Original Lender in the original
principal amount of $100,000,000 (“Note A1”); (2) that certain Promissory Note
A2 dated as of December 1, 2003 from Borrower to Original Lender in the original
principal amount of $75,000,000.00 (“Note A2”); (3) that certain Promissory Note
A3 dated as of December 1, 2003 from Borrower to Original Lender in the original
principal amount of $85,000,000.00 (“Note A3”); (4) that certain Amended and
Restated Promissory Note A4 dated as of March 31, 2004 from Borrower to Original
Lender in the original principal amount of $40,000,000.00 (“Note A4”); (5) that
certain Promissory Note A5 dated as of March 31, 2004 from Borrower to Original
Lender in the original principal amount of $20,000,000.00 (“Note A5”); (6) that
certain Promissory Note A6 dated as of March 31, 2004 from Borrower to Original
Lender in the original principal amount of $20,000,000.00 (“Note A6”); and (7)
that certain Promissory Note B dated as of December 1, 2003 from Borrower to
Original Lender in the original principal amount of $100,000,000.00 (“Note B”)
(Note A1, Note A2, Note A3, Note A4, Note A5, Note A6 and Note Bare collectively
hereinafter referred to as the “Notes”). The Loan is further evidenced or
secured by various other documents executed by Borrower and others in favor of
Original Lender (“Original Loan Documents”). The Original Loan Agreement and the
Original Loan Documents were amended by: (i) that certain Omnibus Amendment to
Loan Agreement dated as of October I, 2003 by and among Borrower, American
Financial Realty Trust, First States Group, L.P., First States Management Corp.,
LLC and Original Lender; (ii) that certain Second Omnibus Amendment to Loan
Documents, dated as of December 1, 2003 by and among Borrower, American
Financial Realty Trust, First States Group, L.P., First States Management Corp.,
LLC, PNC Bank, National Association and Original Lender; (iii) that certain
Third Omnibus Amendment to Loan Documents, dated as of March 31, 2004 by and
among Borrower, American Financial Realty Trust, First States Group, L.P., First
States Management Corp., LLC, PNC Bank, National Association and Lender; and
(iv) that certain Fourth Omnibus Amendment to Loan Documents, dated of even date
herewith by and among Borrower, American Financial Realty Trust, First States
Group, L.P., First States Management Corp., L.P., PNC Bank, National Association
and Lender (the Original Loan Agreement, as amended, is hereinafter referred to
as the “Loan Agreement”) (the Original Loan Documents, as amended, collectively,
with the Notes, the Loan Agreement and the Mortgage (as defined below), are
hereinafter referred to as the “Loan Documents”).

1

--------------------------------------------------------------------------------




F.The Loan and Notes are secured by that certain Combined Fee and Leasehold
Multistate Mortgage, Deed to Secure Debt, Deed of Trust, Security Agreement,
Financing Statement, Fixture Filing and Assignment of Leases, Rents and Security
Deposits dated as of June 30, 2003, executed by Borrower for the benefit of
Original Lender, as amended by that certain First Amendment to Combined Fee and
Leasehold Multistate Mortgage, Deed to Secure Debt, Deed of Trust, Security
Agreement, Financing Statement, Fixture Filing and Assignment of Leases, Rents
and Security Deposits dated as of October I, 2003, executed by Borrower for the
benefit of Original Lender (as amended, the “Mortgage”) granting to Original
Lender, among other things, a lien on certain real property commonly known as
204 East Rush, Harrison, Arkansas, 1900 Tyler Street, Hollywood, Florida, 820 A
Street, Tacoma, Washington and 401 Front St., Coeur D'Alene, Idaho, more
particularly described in said Mortgage (the “Partial Defeasance Real
Property”).
G.Original Lender assigned all of its right, title and interest in the Note Al
and Note B and the documents evidencing and securing Note Al and Note B to Note
Al and Note B Lender.
H.Original Lender assigned all of its right, title and interest in Note A2 and
the documents evidencing and securing Note A2 to Wells Fargo Bank, N.A. as
Trustee for GE Commercial Mortgage Corporation, Commercial Mortgage Pass-Through
Certificates, Series 2004-CI (the “Note A2 Lender”).
I.Original Lender assigned all of its right, title and interest in Note A3 and
the documents evidencing and securing Note A3 to Wells Fargo Bank, N.A. as
Trustee for Deutsche Mortgage & Asset Receiving Corporation, Commercial Mortgage
Pass-Through Certificates, Series COMM 2004-LNB2 (the “Note A3 Lender”).
J.Original Lender assigned all of its right, title and interest in Note A4 and
the documents evidencing and securing Note A4 to Wells Fargo Bank, N.A. as
Trustee for GMAC Commercial Mortgage Securities, Inc., Mortgage Pass-Through
Certificates, Series 2004-CI (the “Note A4 Lender”).
K.Original Lender assigned all of its right, title and interest in Note AS and
the documents evidencing and securing Note AS to LaSalle Bank National
Association as Trustee for GE Commercial Mortgage Corporation, Commercial
Mortgage Pass-Through Certificates, Series 2004-C2 (the “Note A5 Lender”).
L.Original Lender assigned all of its right, title and interest in Note A6 and
the documents evidencing and securing Note A6 to Wells Fargo Bank, N.A., as
Trustee for Deutsche Mortgage & Asset Receiving Corporation Commercial Mortgage
Pass-Through Certificates Series COMM 2004-LNB3 (the “Note A6 Lender”).
M.Note Al and Note B Lender acts as Trustee pursuant to the terms of the Pooling
and Servicing Agreement and, in its capacity as the A I Noteholder, is
authorized to administer the Loan in accordance with the terms of the Pooling
and Servicing Agreement and the Intercreditor Agreements. For purposes hereof,
the term “Intercreditor Agreements” shall mean: (i) that certain A Notes
Intercreditor Agreement, dated as of December 18,2003 by and

2

--------------------------------------------------------------------------------




among German American Capital Corporation, as A-I Noteholder, German American
Capital Corporation, as A-2 Noteholder, German American Capital Corporation, as
A-3 Noteholder and German American Capital Corporation, as A-4 Noteholder, as
supplemented by that certain Supplement dated as of March 31, 2004 by and among
LaSalle Bank National Association, as AI Noteholder and Wells Fargo Bank, N.A.,
as A2 Noteholder and A3 Noteholder and acknowledged by German American Capital
Corporation, individually in its capacity as initial holder of the A4 Note, A5
Note and A6 Note, and (ii) the Agreement among Noteholders dated as of December
18,2003 by and between German American Capital Corporation, as Initial Note A
Holder, and German American Capital Corporation, as Initial Note B Holder, as
amended by that certain First Amendment to Agreement among Noteholders dated as
of March 31, 2004 by and among LaSalle Bank National Association, as Note A-I
Holder and Note B Holder, Wells Fargo Bank, N.A., as Note A-2 Holder and Note
A-3 Holder, and German American Capital Corporation, individually in its
capacity as initial holder of Note A-4, Note A-5 and Note A-6. Servicer acts as
the Master Servicer and Serviced Companion Loan Paying Agent pursuant to the
Pooling and Servicing Agreement.
N.Pursuant to the Loan Documents, Borrower has directed the Note A1 and Note B
Lender to release the lien of the Mortgage on the Partial Defeasance Real
Property upon Borrower's partial defeasance of the Loan (the “Partial
Defeasance”).
O.In conjunction with the Partial Defeasance of the Loan, the Notes have been
amended by the following (the “First Defeasance Amendments to Notes”): (x) the
First Defeasance Amendment to Note A1 of even date herewith by and between
Borrower and Note A1 and Note B Lender, which evidences the undefeased portion
of the Note A1; (y) the First Defeasance Amendment to Note A2 of even date
herewith by and between Borrower and Note A2 Lender, which evidences the
undefeased portion of the Note A2; (z) the First Defeasance Amendment to Note A3
of even date herewith by and between Borrower and Note A3 Lender, which
evidences the undefeased portion of the Note A3; (aa) the First Defeasance
Amendment to Note A4 of even date herewith by and between Borrower and Note A4
Lender, which evidences the undefeased portion of the Note A4; (bb) the First
Defeasance Amendment to Note A5 of even date herewith by and between Borrower
and Note A5 Lender, which evidences the undefeased portion of the Note A5; (cc)
the First Defeasance Amendment to Note A6 of even date herewith by and between
Borrower and Note A6 Lender, which evidences the undefeased portion of the Note
A6; and (dd) the First Defeasance Amendment to Note B of even date herewith by
and between Borrower and Note A1 and Note B Lender, which evidences the
undefeased portion of the Note B.
P.Borrower, Cash Management Bank, Manager, Guarantors and Lender desire to amend
the terms of the Loan Documents (as defined in the Loan Agreement) to reflect
the Partial Defeasance; and
Q.Borrower, Guarantors, Manager, Cash Management Bank and Lender intend that
these Recitals be a material part of this Agreement.
NOW, THEREFORE, in consideration of the foregoing premises, ten dollars ($10.00)
paid in hand by Lender to Borrower, Manager, Cash Management Bank and each
Guarantor and other good and valuable consideration, the receipt and sufficiency
of which is hereby

3

--------------------------------------------------------------------------------




acknowledged, Borrower, Manager, Cash Management Bank, Guarantors and Lender
hereby agree as follows:
Section 2.     Document References. All references in any Loan Document to the
“Note” shall be deemed to be a reference to the Notes, as amended by the First
Defeasance Amendments to Notes.
Section 3.     Monthly Amount, Principal Amount. All references to (i) “Monthly
Amount” in any of the Loan Documents shall mean the sum of the “Monthly Amount”
payable under each of the promissory notes constituting the Notes, as amended by
the First Defeasance Amendments to Notes; and (b) “Principal Amount” in any of
the Loan Documents shall mean the sum of the “Principal Amount” outstanding
under each of the promissory notes constituting the Notes, as amended by the
First Defeasance Amendments to Notes.
Section 4.     Fee Parcels. The Partial Defeasance Real Property has been
released from the lien of the Mortgage, which lien shall remain in full force
and effect with respect to the remaining Property.
Section 5.     Representations and Warranties. Borrower, Manager, Cash
Management Bank and each Guarantor represent and warrant that each of its
representations and warranties contained in any of the Loan Documents to which
it is a party are true and correct in all material respects as of the date
hereof (except to the extent that such representations and warranties expressly
relate to an earlier date).
Section 6.     Full Force and Effect. Except as amended by this Agreement, each
of the Loan Documents shall continue to remain in full force and effect.
Notwithstanding anything to the contrary, this Agreement shall not amend the
Notes, as amended by the First Defeasance Amendments to Notes, and the Notes, as
amended by the First Defeasance Amendments to Notes, shall continue to remain
unmodified and in full force and effect.
Section 7.     Ratification. Each Guarantor hereby reaffirms each of its
obligations under that certain (i) Guaranty of Recourse Obligations and (ii)
Environmental Indemnity, each dated as of June 30, 2003, as amended, and
confirms that such obligations shall apply and relate in all respects to the
Loan and the Loan Documents as amended by this Agreement and the Notes, as
amended by the First Defeasance Amendments to Notes.
Section 8.     Headings. Each of the captions contained in this Agreement are
for the convenience of reference only and shall not define or limit the
provisions hereof.
Section 9.     Governing Law. This Agreement shall be governed by the laws of
the State of New York, without regard to choice of law rules.
Section 10.     Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall constitute an original and all of which when
taken together shall constitute one binding agreement.
Section 11.     Severability. The provisions of this Agreement are severable,
and if any one clause or provision hereof shall be held invalid or
unenforeceable in whole or in part, then

4

--------------------------------------------------------------------------------




such invalidity or unenforceablity shall affect only such clause or provision,
or part thereof, and not any other clause or provision of this Agreement.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

5

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have entered into this Agreement on the
date first above written.


    
 
FIRST STATES INVESTORS 5000A, LLC,
a Delaware limited liability company
 
By: /s/Glenn Blumenthal
Name: Glenn Blumenthal
Title: Vice President
 
AMERICAN FINANCIAL REALTY TRUST,
a Maryland real estate investment trust
 
By: /s/Glenn Blumenthal
       Name: Glenn Blumenthal
       Title: Executive Vice President
 
FIRST STATES GROUP, L.P.
a Delaware limited partnership
 
By: First States Group, LLC,
           a Delaware limited liability company
           its General Partner
 
           By:  /s/Glenn Blumenthal
                  Name: Glenn Blumenthal
                  Title: Executive Vice President
 
FIRST STATES MANGEMENT CORP, L.P.
A Delaware limited partnership
 
By: First States Management, LLC, a Delaware
           limited liability company, its General Partner
 
           By: /s/Glenn Blumenthal
                  Name: Glenn Blumenthal
                  Title: Vice President






6

--------------------------------------------------------------------------------




LASALLE BANK NATIONAL ASSOCIATION, as
trustee for GMAC Commercial Mortgage
Securities, Inc., Mortgage Pass-Through
Certificates, Series 2003-C3, in its capacity as the
A1 Noteholder for the benefit of the holders of the
Notes in accordance with the terms of the
Intercreditor Agreements
 
By: Capmark Finance Inc., a California
         corporation, its authorized agent
 
      By: /s/Jillian M. Brittin [SEAL]
              Name: Jillian M. Brittin
              Title: Vice President






--------------------------------------------------------------------------------








ACCEPTED, ACKNOWLEDGED AND AGREED TO BY
PNC BANK, NATIONAL ASSOCIATION SOLELY WITH
RESPECT TO SECTIONS 1 AND 2 HEREOF AND AS THIS
AGREEMENT MODIFIES THE TERMS OF THAT
CERTAIN ACCOUNT AND CONTROL AGREEMENT,
DATED AS OF JUNE 30, 2003, BY BORROWER, LENDER
AND PNC BANK, NATIONAL ASSOCIATION:
PNC BANK, NATIONAL ASSOCIATION
      By: /s/ Nancy Mirfin
              Name: Nancy Mirfin
              Title: Vice President






--------------------------------------------------------------------------------




ACKNOWLEDGMENTS


First States Investors 5000A, LLC


COMMONWEALTH OF PENNSYLVANIA    )
) ss.
COUNTY OF MONTGOMERY        )




On the 27th day of June in the year 2006 before me, the undersigned, a notary
public in and for said state, personally appeared Glenn Blumenthal, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument and acknowledged to
me that he executed the same in his capacity, and that by his signature on the
instrument, the individual, or the person upon behalf of which the individual
acted, executed the instrument.


/s/ Christine E. Hoffman
Notary Public



[Notary Seal]
My commission expires: August 5, 2009





First States Group, L.P.


COMMONWEALTH OF PENNSYLVANIA    )
) ss.
COUNTY OF MONTGOMERY        )




On the 27th day of June in the year 2006 before me, the undersigned, a notary
public in and for said state, personally appeared Glenn Blumenthal, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument and acknowledged to
me that he executed the same in his capacity, and that by his signature on the
instrument, the individual, or the person upon behalf of which the individual
acted, executed the instrument.


/s/ Christine E. Hoffman
Notary Public



[Notary Seal]
My commission expires: August 5, 2009




--------------------------------------------------------------------------------




American Financial Realty Trust


COMMONWEALTH OF PENNSYLVANIA    )
) ss.
COUNTY OF MONTGOMERY        )




On the 27th day of June in the year 2006 before me, the undersigned, a notary
public in and for said state, personally appeared Glenn Blumenthal, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument and acknowledged to
me that he executed the same in his capacity, and that by his signature on the
instrument, the individual, or the person upon behalf of which the individual
acted, executed the instrument.


/s/ Christine E. Hoffman
Notary Public



[Notary Seal]
My commission expires: August 5, 2009





First States Management Corp., L.P.


COMMONWEALTH OF PENNSYLVANIA    )
) ss.
COUNTY OF MONTGOMERY        )




On the 27th day of June in the year 2006 before me, the undersigned, a notary
public in and for said state, personally appeared Glenn Blumenthal, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument and acknowledged to
me that he executed the same in his capacity, and that by his signature on the
instrument, the individual, or the person upon behalf of which the individual
acted, executed the instrument.


/s/ Christine E. Hoffman
Notary Public



[Notary Seal]
My commission expires: August 5, 2009




--------------------------------------------------------------------------------












COMMONWEALTH OF PENNSYLVANIA )
 
 
                                                                               )
ss.
 
 
COUNTY OF MONTGOMERY )
 
 



On the 27th day of June in the year 2006 before me, the undersigned, a notary
public in and for said state, personally appeared Jillian M. Brittin, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument and acknowledged to
me that he executed the same in his capacity, and that by his signature on the
instrument, the individual, or the person upon behalf of which the individual
acted, executed the instrument.


/s/ Margaret Powers
Notary Public




[Notary Seal]
My commission expires: July 23, 2009



COMMONWEALTH OF PENNSYLVANIA )
 
 
                                                                               )
ss.
 
 
COUNTY OF MONTGOMERY )
 
 



On the 27th day of June in the year 2006 before me, the undersigned, a notary
public in and for said state, personally appeared Jillian M. Brittin, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument and acknowledged to
me that she/he executed the same in his/her capacity, and that by his/her
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.




/s/ Margaret Powers
Notary Public







